DETAILED ACTION
	This action is in response to amendment filled 7/19/2021. Claims 1-12 are pending with claims 1, 8-12 having been amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.

Response to Arguments
Applicant's arguments filed 7/19/2021 have been fully considered.
Applicant’s arguments with respect to claim(s) 1, 8 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sornin et al., "LoRaWAN Specification: Notice of Use and Disclosure" in view of Beanow “Crypto: updating AppKey suggestion – Network and Routing _ The Things Network” listed on IDS filed 1/25/2018 in view of Gandhi et al (US 2018/0139247).
Claims 1, 2, 6-10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sornin et al., "LoRaWAN Specification: Notice of Use and Disclosure".
With respect to claim 1 Sornin teaches a method performed by a device in order to join a network, where the device has a memory storing a first cryptographic key associated with an application, the method comprising:
testing at the device whether a second cryptograph key, different from the first cryptographic key and associated with the network is presence the memory of the device (see Sornin section 6.2 Over-theAir Activation i.e. for over-the-air activation, end-devices must follow a join procedure prior to participating in data exchanges with the network server. An end-device has to go through a new join procedure every time it has lost the session context information. The join procedure requires the end-device to be personalized with the following information before its starts the join procedure: a globally unique end-device identifier (DevEUI), the application identifier (AppEUI), and an AES-128 key (AppKey) (claimed first cryptographic key)… Note: For over-the-air-activation, end-devices are not personalized with any kind of network key. Instead, whenever an end-device joins a network, a network session key specific for that end-device is derived to encrypt and verify transmissions at the network level. This way, roaming of end-devices between networks of different providers is facilitated. Using both a network 
as a consequence of said testing, sending one of the two request to join the network:
where the testing indicates that the second cryptographic key is absent, sending from the device a first request to join the network (see Sornin section 6.2.4 Join-request message i.e. The join procedure is always initiated from the end-device by sending a join-request message. The join-request message contains the AppEUI and DevEUI of the end-device followed by a nonce of 2 octets (DevNonce). DevNonce is a random value.2 For each end-device, the network server keeps track of a certain number of DevNonce values used by the end-device in the past), 
receiving at the device in reply to the first request first derivation data produced by an application server and encrypted using the first cryptographic key (see Sornin section 6.2.5 Join-accept message i.e. The network server will respond to the join-request message with a join-accept message if the end-device is permitted to join a network…The join-accept message contains an application nonce (AppNonce) of 3 octets (i.e. claimed first derivation data), a network identifier (NetID), an end-device address (DevAddr), a delay between TX and RX (RxDelay) and an optional list of channel frequencies (CFList) for the network the end-device is joining… The join-accept message itself is encrypted with the AppKey as follows: aes128_decrypt(AppKey, AppNonce | NetID | DevAddr | RFU | RxDelay | CFList | MIC)); and 
using the first derivation data to derive an application session key and a network session key in order for the device to communicate with the application server and the 
Sornin does not where the testing indicates that the second cryptographic key is present, sending from the device a second request to join the network different from the first request, receiving at the device in reply to the second request second derivation data produced by the network server and encrypted by means of a third network cryptographic key, and using the second derivation data to derive the application session key and the network session key in order for the device to communicate with the application server and the network server respectively, the network server being associated with the network different from the application server, and the third cryptograph key being equal to or derived from the second cryptograph key.
Beanow teaches where the testing indicates that the second cryptographic key is present, sending from the device a second request to join the network different from the first request (see Beanow page 2 section The idea i.e. 4. The node deletes the session keys and sends new join-request message.) , 
receiving at the device in reply to the second request second derivation data produced by the network server and encrypted by means of a third network cryptographic key (see Beanow page 2 section The idea i.e. 2. When the handler wants to update the key, have it send an UPDATE command. Including a random 
using the second derivation data to derive the application session key and the network session key in order for the device to communicate with the application server and the network server respectively (see Beanow page 2 section The idea i.e. 5. If the rejoin can be completed successfully using the new key this confirms the update and the node commit to the new key. This new Appkey is then used to renerate the new session key as shown by Sornin section 6.2.5 Join-accept message i.e. The AppNonce (i.e. claimed first derivation data) is a random value or some form of unique ID provided by the network server and used by the end-device to derive the two session keys NwkSKey and AppSKey as follows: NwkSKey = aes128_encrypt(AppKey, 0x01 | AppNonce | NetID | DevNonce | pad16) AppSKey = aes128_encrypt(AppKey, 0x02 | AppNonce | NetID | DevNonce | pad16))
the third cryptograph key being equal to or derived from the second cryptograph key  (see Beanow page 2 section The idea i.e. 2. When the handler wants to update the key, have it send an UPDATE command. Including a random UpdateNonce value. (This is an application level protocol, so encrypted with the current keys) 3. Both the handler and the node update their AppKey with: NewAppKey = SHA1(AppKey || UpdateKey || UpdateNonce)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sornin in view of Beanow to have the device periodically update the AppKey as a way to protect security of the session key in 
While Sornin teaches a LoRa network and how NwkSKey and AppSKey are generated during Activation Sornin in view of Beanow does not teach the network server being associated with the network different from the application server.
Gandhi teaches the network server being associated with the network different from the application server (see Gandhi paragraph 0003 i.e. LoRa is a radio frequency technology developed to create low power wide area networks for Internet of Things (IoT) applications. In current LoRa.TM. architecture, a network server is typically implemented as a centralized function. LoRa.TM. gateways forward messages from end devices, such as sensors, to the central network server. The central network server can perform media access control (MAC) address termination and can interface with an application server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sornin in view of Gandhi to since both have to do with LoRa networks and LoRa networks provide a radio frequency technology developed to create low power wide area networks for Internet of Things (IoT) applications. In current LoRa.TM. architecture, a network server is typically implemented as a centralized function. LoRa.TM. gateways forward messages from end devices, such as sensors, to the central network server. The central network server can perform media access control (MAC) address termination and can interface with an application server (see Gandhi paragraph 0003). Therefore one would have been 

	
With respect to claim 2 Sornin teaches the method according to claim 1, including a step of deriving an application session key on the basis of the application cryptographic key and of the received derivation data (see Sornin section 6.2.5 Join-accept message i.e. The AppNonce is a random value or some form of unique ID provided by the network server and used by the end-device to derive the two session keys NwkSKey and AppSKey as follows: NwkSKey = aes128_encrypt(AppKey, 0x01 | AppNonce | NetID | DevNonce | pad16) AppSKey = aes128_encrypt(AppKey, 0x02 | AppNonce | NetID | DevNonce | pad16)).

With respect to claim 6 Sornin teaches the method according to claim 1, wherein the network cryptographic key is the cryptographic key associated with the network (see Sornin section 6.2.5 Join-accept message i.e. The AppNonce is a random value or some form of unique ID provided by the network server and used by the end-device to derive the two session keys NwkSKey and AppSKey as follows: NwkSKey = aes128_encrypt(AppKey, 0x01 | AppNonce | NetID | DevNonce | pad16) AppSKey = aes128_encrypt(AppKey, 0x02 | AppNonce | NetID | DevNonce | pad16)).

With respect to claim 7 Sornin teaches the method according to claim 1, wherein the device comprises a secure electronic entity including said memory (see Sornin section 6.1 Data Stored in the End-device after Activation i.e. After activation, the 

With respect to claim 8 Sornin teaches a method performed in a network that connects an application server, a network server and a device that has a memory storing a first cryptographic key associated with an application, the method comprising:
testing at the device whether a second cryptograph key, different from the first cryptographic key and associated with the network is presence the memory of the device (see Sornin section 6.2 Over-theAir Activation i.e. for over-the-air activation, end-devices must follow a join procedure prior to participating in data exchanges with the network server. An end-device has to go through a new join procedure every time it has lost the session context information. The join procedure requires the end-device to be personalized with the following information before its starts the join procedure: a globally unique end-device identifier (DevEUI), the application identifier (AppEUI), and an AES-128 key (AppKey) (claimed first cryptographic key)… Note: For over-the-air-activation, end-devices are not personalized with any kind of network key. Instead, whenever an end-device joins a network, a network session key specific for that end-device is derived to encrypt and verify transmissions at the network level. This way, roaming of end-devices between networks of different providers is facilitated. Using both a network session key and an application session key further allows federated network servers in which application data cannot be read or tampered with by the network provider); 

where the testing indicates that the second cryptographic key is absent, sending from the device a first request to join the network (see Sornin section 6.2.4 Join-request message i.e. The join procedure is always initiated from the end-device by sending a join-request message. The join-request message contains the AppEUI and DevEUI of the end-device followed by a nonce of 2 octets (DevNonce). DevNonce is a random value.2 For each end-device, the network server keeps track of a certain number of DevNonce values used by the end-device in the past), and receiving at the device in reply to the first request first derivation data produced by an application server and encrypted using the first cryptographic key (see Sornin section 6.2.5 Join-accept message i.e. The network server will respond to the join-request message with a join-accept message if the end-device is permitted to join a network…The join-accept message contains an application nonce (AppNonce) of 3 octets, a network identifier (NetID), an end-device address (DevAddr), a delay between TX and RX (RxDelay) and an optional list of channel frequencies (CFList) for the network the end-device is joining… The join-accept message itself is encrypted with the AppKey as follows: aes128_decrypt(AppKey, AppNonce | NetID | DevAddr | RFU | RxDelay | CFList | MIC)); and 
the first derivation data to derive an application session key and a network session key in order for the device to communicate with the application server and the network server respectively (see Sornin section 6.2.5 Join-accept message i.e. The AppNonce (i.e. claimed first derivation data) is a random value or some form of unique ID provided by the network server and used by the end-device to derive the two session 
Sornin does not where the testing indicates that the second cryptographic key is present, sending from the device a second request to join the network different from the first request, receiving at the device in reply to the second request second derivation data produced by the network server and encrypted by means of a third network cryptographic key, and using the second derivation data to derive the application session key and the network session key in order for the device to communicate with the application server and the network server respectively, the network server being associated with the network different from the application server, and the third cryptograph key being equal to or derived from the second cryptograph key.
Beanow teaches where the testing indicates that the second cryptographic key is present, sending from the device a second request to join the network different from the first request (see Beanow page 2 section The idea i.e. 4. The node deletes the session keys and sends new join-request message.) , 
the network server produces second derivation data the network server encrypts the second derivation data by means of a third network cryptographic key equal to or derived from the second cryptograph key (see Beanow page 2 section The idea i.e. 2. When the handler wants to update the key, have it send an UPDATE command. Including a random UpdateNonce value. (This is an application level protocol, so encrypted with the current keys) 3. Both the handler and the node update their AppKey with: NewAppKey = SHA1(AppKey || UpdateKey || UpdateNonce)), 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sornin in view of Beanow to have the device periodically update the AppKey as a way to protect security of the session key in the case that the device is physically inspected. (see Beanow page 2 The Problem). Therefore one would have been motivated to have the device periodically update the AppKey. 
While Sornin teaches a LoRa network and how NwkSKey and AppSKey are generated during Activation Sornin in view of Beanow does not teach the network server being associated with the network different from the application server.
Gandhi teaches the network server being associated with the network different from the application server (see Gandhi paragraph 0003 i.e. LoRa is a radio frequency technology developed to create low power wide area networks for Internet of Things 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sornin in view of Gandhi to since both have to do with LoRa networks and LoRa networks provide a radio frequency technology developed to create low power wide area networks for Internet of Things (IoT) applications. In current LoRa.TM. architecture, a network server is typically implemented as a centralized function. LoRa.TM. gateways forward messages from end devices, such as sensors, to the central network server. The central network server can perform media access control (MAC) address termination and can interface with an application server (see Gandhi paragraph 0003). Therefore one would have been motivated to have the network server being associated with the network different from the application server.

With respect to claim 9 Sornin teaches an electronic entity comprising: 
A processor; and a memory, having stored therein a first cryptograph key associated with an application, and programming code that execution by the processor configures the electronic entity to: 
send a request to join a network (see Sornin section 6.2.4 Join-request message i.e. The join procedure is always initiated from the end-device by sending a join-request 
test the memory and thereby determine determines one of an absence and a presence a presence of a second cryptographic key different for the first cryptographic key and associated with the network; (see Sornin section 6.2 Over-theAir Activation i.e. for over-the-air activation, end-devices must follow a join procedure prior to participating in data exchanges with the network server. An end-device has to go through a new join procedure every time it has lost the session context information. The join procedure requires the end-device to be personalized with the following information before its starts the join procedure: a globally unique end-device identifier (DevEUI), the application identifier (AppEUI), and an AES-128 key (AppKey) (claimed first cryptographic key)… Note: For over-the-air-activation, end-devices are not personalized with any kind of network key. Instead, whenever an end-device joins a network, a network session key specific for that end-device is derived to encrypt and verify transmissions at the network level. This way, roaming of end-devices between networks of different providers is facilitated. Using both a network session key and an application session key further allows federated network servers in which application data cannot be read or tampered with by the network provider);  
operate such that when the test determines the absence of the second cryptographic key, the electronic entity receives first derivation data produced by an application server and encrypted by means of the first cryptographic key (see Sornin 
uses the first derivation data to derive an application session key and a network session key in order for the device to communicate with the application server and the network server respectively (see Sornin section 6.2.5 Join-accept message i.e. The AppNonce is a random value or some form of unique ID provided by the network server and used by the end-device to derive the two session keys NwkSKey and AppSKey as follows: NwkSKey = aes128_encrypt(AppKey, 0x01 | AppNonce | NetID | DevNonce | pad16) AppSKey = aes128_encrypt(AppKey, 0x02 | AppNonce | NetID | DevNonce | pad16)).
receiving at the device in reply to the first request first derivation data produced by an application server and encrypted using the first cryptographic key (see Sornin section 6.2.5 Join-accept message i.e. The network server will respond to the join-request message with a join-accept message if the end-device is permitted to join a network…The join-accept message contains an application nonce (AppNonce) of 3 octets, a network identifier (NetID), an end-device address (DevAddr), a delay between TX and RX (RxDelay) and an optional list of channel frequencies (CFList) for the network the end-device is joining… The join-accept message itself is encrypted with the AppKey as follows: aes128_decrypt(AppKey, AppNonce | NetID | DevAddr | RFU | RxDelay | CFList | MIC)). 

Sornin does not when the test determines the presence of the second cryptographic, the electronic entity receives second derivation data produced by the network server and encrypted by means of a third network cryptographic key that is either equal to, or derived from, the second cryptographic key, and uses the second derivation data to derive an application session key and a network session key in order for the device to communicate with the application server and the network server respectively, said network server being associated with the network and different from the application server.
Beanow teaches where the testing indicates that the second cryptographic key (see Beanow page 2 section The idea i.e. 4. The node deletes the session keys and sends new join-request message.) , 
the electronic entity receives second derivation data produced by the network server and encrypted by means of a third network cryptographic key that is either equal to, or derived from, the second cryptographic key (see Beanow page 2 section The idea i.e. 2. When the handler wants to update the key, have it send an UPDATE command. Including a random UpdateNonce value. (This is an application level protocol, so encrypted with the current keys) 3. Both the handler and the node update their AppKey with: NewAppKey = SHA1(AppKey || UpdateKey || UpdateNonce)), 
uses the second derivation data to derive an application session key and a network session key in order for the device to communicate with the application server and the network server respectively (see Beanow page 2 section The idea i.e. 5. If the rejoin can be completed successfully using the new key this confirms the update and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sornin in view of Beanow to have the device periodically update the AppKey as a way to protect security of the session key in the case that the device is physically inspected. (see Beanow page 2 The Problem). Therefore one would have been motivated to have the device periodically update the AppKey. 
Gandhi teaches the network server being associated with the network different from the application server (see Gandhi paragraph 0003 i.e. LoRa is a radio frequency technology developed to create low power wide area networks for Internet of Things (IoT) applications. In current LoRa.TM. architecture, a network server is typically implemented as a centralized function. LoRa.TM. gateways forward messages from end devices, such as sensors, to the central network server. The central network server can perform media access control (MAC) address termination and can interface with an application server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sornin in view of Gandhi to since both have 

With respect to claim 10 Sornin teaches an electronic entity according to claim 9, including a module for deriving an application session key on the basis of the application cryptographic key and of the received derivation data (see Sornin section 6.2.5 Join-accept message i.e. The AppNonce is a random value or some form of unique ID provided by the network server and used by the end-device to derive the two session keys NwkSKey and AppSKey as follows: NwkSKey = aes128_encrypt(AppKey, 0x01 | AppNonce | NetID | DevNonce | pad16) AppSKey = aes128_encrypt(AppKey, 0x02 | AppNonce | NetID | DevNonce | pad16)).

Claims 3-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sornin et al., "LoRaWAN Specification: Notice of Use and Disclosure" in view of Beanow “Crypto: updating AppKey suggestion – Network and Routing _ The Things .
With respect to claim 3 Sornin teaches the method according to claim 1, but does not teach wherein, in the event of the second cryptographic key being present, the network session key is derived on the basis of the second cryptographic key and of the received derivation data. Martineau teaches wherein, in the event of the second cryptographic key being present, the network session key is derived on the basis of the second cryptographic key and of the received derivation data (see Martineau paragraph 0025 i.e. The processing logic may further generate a device identification key based on the base key and the network identification (block 330). For example, the device identification key may be generated by a combination of the base key with the network identification or performing an operation between the base key and the network identification). It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains to have generated a new key by performing an operation between the base key and the network identification as a way to authenticate the mobile communications device with the mobile network (see Martineau paragraph 0025-0026). Therefore one would have been motivated to have generated a new key by performing an operation between the base key and the network identification.

With respect to claim 4 Sornin does teaches the method according to claim 1, but does not teach wherein, in the event of the second cryptographic key being present, the third cryptographic key is derived on the basis of the second cryptographic key and of 

With respect to claim 5 Sornin does teaches the method according to claim 4, but does not teach further comprising; receiving the identifier of the network from the network server. Martineau teaches receiving the identifier of the network from the network server (see Martineau paragraph 0016 i.e. The first entity 120 may further store additional information (e.g., a network identifier) in the integrated circuit that may further be used to generate the device identification key).



With respect to claim 12 Sornin teaches an electronic entity according to claim 9, but does not teach wherein the module derives the third cryptographic key on the basis of the second cryptographic key and an identifier of the network. Martineau teaches wherein the module derives the third cryptographic key on the basis of the second cryptographic key and an identifier of the network (see Martineau paragraph 0025 i.e. The processing logic may further generate a device identification key based on the base .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN E ALMEIDA whose telephone number is (571)270-1018.  The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to 5:00 P.M.  The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492